Citation Nr: 1623571	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  07-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to April 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, the Board denied the Veteran's claim of service connection for obstructive sleep apnea, to include as secondary toa service-connected deviated septum.  

Pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) issued an April 2016 Order, vacating the February 2011 Board decision and remanding the matter for action consistent with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that the record is complete for adjudication.

Service connection may be granted on a secondary basis for a disability that is caused by an established service-connected disability. 38 C.F.R. § 3.310.  Service connection is also available when a service-connected disability aggravates a nonservice-connected disability (causes it to increase in severity beyond its natural progression).  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439 (1995).  In such cases, the level of aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and then deducting that baseline level (as well as any  increase due solely to the natural progress of the disease) from the current level of severity of the Veteran's disability. 38 C.F.R. § 3.310(b).

In the August 2015 decision, the Board reopened the Veteran's claim for entitlement to service connection for a nasal septal deviation and granted service connection for the disability.  In the Joint Motion for Remand, the parties noted that the Board had failed to discuss whether the Veteran's obstructive sleep apnea is related to his (now-)service-connected deviated septum; the parties instructed that, upon readjudication, the Board should consider whether the Veteran's service-connected deviated septum caused or aggravated his obstructive sleep apnea.  The parties stated that the Board should reexamine the evidence of record and seek any other evidence deemed necessary for the resolution of the claim.  Upon review of the record, the Board finds that additional development is indeed necessary in order to address the secondary service connection theory of entitlement.

On April 2013 VA examination, the examiner noted that the Veteran clearly has ongoing chronic sinusitis and allergic symptoms and found no indication that his sleep apnea (which was diagnosed after his discharge from the Navy) is related to his chronic sinusitis.  The examiner opined that the Veteran's sleep apnea is not caused by or a result of his sinusitis and allergic symptoms.  However, the VA examination did not include an opinion regarding whether the Veteran's obstructive sleep apnea may have been aggravated by his service-connected maxillary sinusitis with allergic rhinitis and sinus headaches.  Additionally, the examination did not include any opinion at all regarding whether the Veteran's obstructive sleep apnea is caused or aggravated by his nasal septal deviation.  Therefore, the opinion offered is not adequate for adjudication of the matter on appeal.  Furthermore, the other evidence of record also does not adequately address this issue.  Therefore, another examination to determine the cause of the Veteran's obstructive sleep apnea is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an examination of the Veteran by an appropriate physician to determine the nature and likely etiology of his obstructive sleep apnea, and in particular whether or not it is related to (was caused or aggravated by) his service-connected deviated septum and/or maxillary sinusitis with allergic rhinitis and sinus headaches (aggravation means the disability increased in severity beyond its natural progression).  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  

(a) What is the likely cause (etiology)  of the Veteran's obstructive sleep apnea?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was either (i) caused by or (ii) aggravated by (increased in severity beyond its natural progression) his service-connected (i) deviated septum and/or (ii) maxillary sinusitis with allergic rhinitis and sinus headaches.  [The opinion must address aggravation as to both service-connected conditoins.]

(b) If the opinion is to the effect that the service-connected deviated septum and/or maxillary sinusitis with allergic rhinitis and sinus headaches did not cause the obstructive sleep apnea but did aggravate it, the examiner should also specify, so far as possible, the degree of disability (as to both pathology and impairment) resulting from such aggravation.  

The examiner must provide the rationale and reasoning for all opinions and conclusions.  

2.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

